--------------------------------------------------------------------------------

Exhibit 10.50
 


FOURTH AMENDMENT AGREEMENT




This FOURTH AMENDMENT AGREEMENT (this “Agreement”) is made and entered into as
of August 1, 2011, by and among SHENANDOAH TELECOMMUNICATIONS COMPANY, a
Virginia corporation (“Borrower”), each of the subsidiaries of Borrower
identified as guarantors on the signature pages hereto (individually, a
“Guarantor” and, collectively, the “Guarantors”; and together with Borrower,
individually a “Loan Party” and, collectively, the “Loan Parties”), COBANK, ACB,
as Administrative Agent (“Administrative Agent”), and each of the financial
institutions executing this Agreement and identified as a Lender on the
signature pages hereto (the “Lenders”).


RECITALS


WHEREAS, Borrower, the Guarantors and the Lenders have entered into that certain
Credit Agreement, dated as of July 30, 2010 (as amended, modified, supplemented,
extended or restated from time to time, the “Credit Agreement”); and
 
WHEREAS, the Lenders have agreed to certain modifications to the Credit
Agreement as more fully described herein.


NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
in this Agreement, each of Borrower, the Guarantors and the Lenders party hereto
hereby agrees as follows:


SECTION 1.   Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.
 
SECTION 2.   Amendment. In reliance on the representations and warranties of
Borrower and the Guarantors contained in this Agreement and in connection with
Borrower’s request therefor, and subject to the effectiveness of this Agreement
as described below, Subsection 4.4 of the Credit Agreement is hereby amended by
amending and restating such Subsection 4.4 in its entirety as follows:
 
4.4           Fixed Charge Coverage Ratio.  Commencing on the Closing Date,
Borrower shall maintain at all times, measured at each fiscal quarter end, a
Fixed Charge Coverage Ratio greater than the ratio set forth below opposite such
date:
 
 
 

--------------------------------------------------------------------------------

 
 
Date
Covenant
Closing Date through June 30, 2011
0.80:1.00
July 1, 2011 through December 31, 2011
0.75:1.00
January 1, 2012 through December 31, 2012
0.80:1.00
January 1, 2013 through December 31, 2013
0.90:1.00
January 1, 2014 and thereafter
1.00:1.00

 
SECTION 3.   This Agreement shall not constitute a novation of the Credit
Agreement or any other Loan Document.  Except as expressly provided in this
Agreement, the execution and delivery of this Agreement does not and will not
amend, modify or supplement any provision of, or constitute a consent to or a
waiver of any noncompliance with the provisions of, the Loan Documents, and the
Loan Documents shall remain in full force and effect.
 
SECTION 4.   Each of the Loan Parties hereby represents and warrants to the
Lenders as follows:
 
(A)  Such Loan Party has the right and power, and has taken all necessary action
to authorize it, to execute, deliver and perform this Agreement in accordance
with its terms.  This Agreement has been duly executed and delivered by such
Loan Party and is a legal, valid and binding obligation of it, enforceable
against it in accordance with its terms.
 
(B)  The execution, delivery and performance of this Agreement in accordance
with its terms do not and will not, by the passage of time, the giving of notice
or otherwise,
 
(1)  require any Governmental Approval or violate any Applicable Law relating to
such Loan Party;
 
(2)  conflict with, result in a breach of or constitute a default under the
organizational documents of such Loan Party, any material provision of any
indenture, agreement or other instrument to which it is a party or by which it
or any of its properties may be bound or any Governmental Approval relating to
it; or
 
(3) result in or require the creation or imposition of any Lien (except as
permitted by the Loan Documents) upon or with respect to any property now owned
or hereafter acquired by such Loan Party.
 
(C)      The representations and warranties of such Loan Party set forth in the
Loan Documents are true and correct as of the date hereof as if made on the date
hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(D)      No Event of Default under the Loan Documents has occurred and is
continuing as of this date.


SECTION 5.   Borrower hereby confirms and agrees that (a) each Security Document
is and shall continue to be in full force and effect, and (b) the obligations
secured by each such document include any and all obligations of the Loan
Parties to the Secured Parties under the Credit Agreement.
 
SECTION 6.   Each of the Guarantors hereby confirms and agrees that (a) its
guarantee contained in the Credit Agreement and each Security Document to which
it is a party is and shall continue to be in full force and effect, and (b) the
obligations guaranteed or secured by each such applicable document include any
and all obligations of the Loan Parties to the Secured Parties under the Credit
Agreement.
 
SECTION 7.   This Agreement shall be effective only upon receipt by the
Administrative Agent of an execution counterpart hereto signed by Borrower, each
Guarantor, and each Lender.
 
SECTION 8.   Borrower agrees to pay to the Administrative Agent, on demand, all
reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent, including, without limitation, the reasonable fees and expenses of
counsel retained by the Administrative Agent, in connection with the
negotiation, preparation, execution and delivery of this Agreement and all other
instruments and documents contemplated hereby.
 
SECTION 9.   This Agreement may be executed in any number of counterparts and by
the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original and shall be binding upon all parties
and their respective permitted successors and assigns, and all of which taken
together shall constitute one and the same agreement.
 
SECTION 10.   This Agreement shall be governed by and shall be construed and
enforced in accordance with all provisions of the Credit Agreement, including
the governing law provisions thereof.
 
 
[Signature Pages Removed.]
 
 

--------------------------------------------------------------------------------